Citation Nr: 1219451	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-37 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

3.  Entitlement to an increased disability evaluation greater than 50 percent for left knee degenerative joint disease, with history of calcific patellar tendinitis.

4.  Entitlement to compensation under U.S.C.A. § 1151 (West 2002) for residuals of a methicillin-resistant staphylococcus auereus (MRSA) infection. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2008, April 2010, and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned, Veterans Law Judge (VLJ) at a Board hearing held at the RO in St. Petersburg, Florida in December 2011 (regarding the issues of service connection for diabetes mellitus and COPD), in addition to testifying before the undersigned VLJ via videoconference in March 2012 (regarding the issues of an increased rating for the left knee disability and compensation under § 1151 for the MRSA infection).  Following each hearing the Veteran submitted evidence with waivers of RO review.  Transcripts have been incorporated into the record.  

The Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Accordingly, it is remanded to the RO for appropriate action.

During the March 2012 hearing the Veteran and his representative raised the issue of the Veteran being wheelchair bound as a result of his service-connected left knee disability.  The Board acknowledges this discussion as a claim for special monthly compensation for aid and attendance.  The issue of special monthly compensation for aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for diabetes mellitus, entitlement to compensation under Sec. 1151 for MRSA infection, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By means of a statement made on the record during a Board hearing before the undersigned, and prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for COPD.  

2.  For the entire period on appeal, the Veteran's left knee disability is not manifested by ankylosis or by limitation of flexion to 45 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for COPD have been met.  38 U.S.C.A. 
§ 7105(b) (2), (d) (5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for a rating in excess of 50 percent for left knee degenerative joint disease, with history of calcific patellar tendinitis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DCs) 5003, 5024-5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this decision, the Board has dismissed the claim seeking service connection for COPD.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim. 

With regard to the claim for an increased disability evaluation for the left knee disability, the notification obligation was accomplished by way of a letter from the RO to the Veteran dated in May 2010.  This letter included notice of the types of evidence necessary to establish a disability rating and the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA medical records.  The Veteran has not reported private treatment.  The evidence of record also contains reports of the VA examination dated in July 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report obtained is fully adequate and contains sufficient information to decide the issue on appeal.  In this regard, it contains the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that the VA examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the undersigned Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for an increased disability rating.  The Veteran was assisted at the hearing by an accredited representative from The American Legion service organization.  The representative and the VLJ asked questions to ascertain the severity of the symptoms of the Veteran's service-connected left knee disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased disability rating.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran, and his representative, have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied. 

DISMISSAL OF APPEAL

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204(c) (2011).

By means of a statement made on the record during the December 2011 hearing held at the RO before the undersigned, and prior to promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for COPD.  The Board finds that the criteria have been met for withdrawal of the Veteran's appeal as to this issue.  There remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.

Increased Disability Rating for Left Knee Disability

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

By way of background, the Board notes the Veteran submitted his original claim seeking service connection for his left knee in May 2008.  The RO granted service connection in November 2008 and evaluated the left knee disability as 10 percent disabling.  The Veteran did not disagreed or appeal this decision; however, in September 2009, within one year of the mailing date of the first rating decision, the Veteran submitted a statement that the left knee was worse and requested an increased rating.  The RO afforded the Veteran a September 2009 VA joints examination and in an April 2010 rating decision, increased the disability evaluation for the left knee disability to 40 percent, made effective the September 2009 date of claim.  Again the Veteran did not disagree.  However in May 2010, the Veteran submitted another statement that the left knee disability was worse and requested an increased rating.  Following a July 2010 VA joints examination, the RO issued the August 2010 rating decision that increased the disability evaluation for the left knee disability to 50 percent, made effective the May 2010 date of claim.  To this August 2010 rating decision the Veteran submitted a notice of disagreement and a substantive appeal.  The Board finds that this August 2010 rating decision is now before the Board.   

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability.  The facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (38 C.F.R. § 4.59 is not limited to disabilities involving arthritis). 

The Veteran contends that his service connected left knee disability is more disabling than currently evaluated.  The August 2010 rating decision had recharacterized the left knee disability as left knee degenerative joint disease, with a history of calcific patellar tendinitis and assigned a 50 percent disability rating under DC 5024-5261.  VA regulations provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011).

The rating schedule notes that a disease listed under the Diagnostic Code 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Degenerative arthritis is addressed under Diagnostic Code 5003.  That regulation states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024. 

The Veteran's left knee disability is currently evaluated for limitation of motion.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.   

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  
38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  
38 C.F.R. § 4.71a.

In rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran is already receiving a 50 percent disability rating for limitation of motion of the left knee, specifically for the limitation of extension.  The Board notes that 50 percent is the maximum schedular rating available for limitation of extension of the knee.  The July 2010 VA joints examination report concluded that the Veteran did not have ankylosis.  Therefore, the 60 percent rating provided by DC 5256, for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is not warranted.

As noted above, VAOPGCPREC 09-04 has determined that separate ratings are available for limitation of flexion, under DC 5260, and limititation of extension, under DC 5261.  

In the July 2010 VA joints examination, the Veteran reported no giving way, no instability, though there was pain, stiffness, and weakness.  The Veteran also reported decreased speed of joint motion and locking episodes.  The Veteran presented in a wheelchair and was unable to stand.  Upon objective examination, the examiner found no inflammary arthritis, positive crepitation, though no mass behind the knee, clicks or snaps, grinding or instability.  There was also no meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  The examiner did not find flare-ups.  An x-ray study found mild degenerative changes.  The left knee extension was limited to 50 degrees, hence the 50 percent disability evaluation the Veteran currently has.  The left leg flexion was measured to 120 degrees.  The examiner also found that the Veteran used a wheelchair because of the amputation of the right leg (which the record established as above the knee) and left foot.  While the examiner did not find objective evidence of additional limitation with repetitive motion or objective evidence of pain, the Veteran disputed this in his testimony before the undersigned.  

The Board observes that the Veteran underwent a (non-service connected) left foot Chopart's amputation in May 2010.  In August 2010, several weeks after the VA joints examination, the Veteran underwent a podiatry consultation.  To the VA clinician he complained of nerve sensitivity in the left TMA stump.  The left lower extremity had no edema and range of motion was normal to the left ankle.  Muscle strength was also 5/5 for all left leg major muscle groups.     

An orthopedic consultation in August 2011 found left knee active motion to range from 55 to 95 degrees.  The clinician noted the left knee had no inflammation, tenderness, or swelling.  The clinician assessed left knee flexion contracture, secondary to chronic flexed position in wheelchair.   

Finally, the Veteran underwent a clinical evaluation in March 2012, the same month as his testimony before the undersigned.  He reported left knee pain.  The active range of motion for the left knee was negative 50 to 85 degrees flexion.  

The Board notes that the Veteran reported pain in the left knee, though the July 2010 VA examination did not show objective evidence of pain upon repetitive motion.  Though there was crepitus, subjective reports of pain on range of motion, and complaints of weakness and fatigue, the objective findings of flexion to 120 degrees (July 2010), in addition to full range of motion the next month (August 2010) in the podiatry consultation in addition does not warrant a separate compensable rating for limitation of flexion.  The range of motion of flexion to 95 degrees as found in August 2011 and to 85 degrees as found in March 2012 also fall within the criteria for a noncompensable evaluation.  The July 2010 VA examiner specifically noted no change in active or passive range of motion of the knee due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups and no subsequent clinician reached a different assessment in the clinical evaluations dated after the July 2010 VA examination.  As such, there is no indication that pain, due to the left knee degenerative joint disease, with a history of calcific patellar tendinitis, caused functional loss greater than that contemplated by the present ratings.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  The Board has considered the criteria set forth in DeLuca; however, the Board finds that a separate, compensable rating is not warranted.  38 C.F.R. § 4.71a.

The Board has also considered other possibly applicable diagnostic codes, specifically ankylosis of the knee, recurrent subluxation, lateral instability, dislocated semilunar cartilage, and symptomatic removal of semilunar cartilage.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5259.  The Veteran has not asserted and the record does not indicate that the Veteran experiences any of these symptoms.  The July 2010 VA examiner found no instability.  Therefore, the Board finds that these additional diagnostic codes are not applicable to the Veteran's current disability. 

The Board finds that a disability rating greater than 50 percent for the left knee disability is not warranted; therefore, the appeal is denied.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the left knee disability at issue.  The criteria contemplate showing of, for example, pain (including the severity), and limitation of motion.  The Veteran has already been evaluated with the maximum rating (50 percent) for limitation of extension.  The measured limitation of flexion fell well within the noncompensable disability rating criteria.  The Veteran presented at the July 2010 VA joints examination in a wheelchair; however the examiner attributed the wheelchair to his (non-service-connected) right leg (above the knee) amputation and his left foot amputation.  As well, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of a left knee disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiner addressed the effect of pain and repetition in determining the Veteran's range of motion measurements for the left knee, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his service-connected left knee disability.  For these reasons, referral for extraschedular consideration is not warranted. 

As the Board has considered all facets of the Veteran's left knee disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected left knee disability, referral for extraschedular consideration is not warranted.


ORDER

The claim for entitlement to service connection for COPD is dismissed.

Entitlement to a increased disability rating greater than 50 percent for the left knee degenerative joint disease with a history of calcific patellar tendinitis disability is denied.


REMAND

Upon further review the Board finds that the Veteran's claim for service connection of diabetes mellitus as due to Agent Orange exposure must be remanded for further development.

The Veteran contends that his current diabetes mellitus disorder is the result of his exposure to herbicides during active duty in Southeast Asia.  Specifically, he claims that while on active duty in 1967, he was assigned to Thailand and was exposed to Agent Orange in the course of his duties there.  The Veteran has also claimed that, while on route to his assignment in Thailand, he stopped over in the Republic of Vietnam.  

The Veteran's personnel records are in the claims file.  They indicate that his duty MOS was 64B20, described as a dump truck driver.  In June 1967 he was assigned to the 809th Engineering Battalion (Construction), Company A.  The Veteran's May 2008 statement that accompanied his formal claim reported that his unit would spray Agent Orange in the common areas as part of his duties in Thailand.  The Veteran also checked "no" on his May 2008 claim in response to the question of whether he ever served in Vietnam.  

Introduced during the December 2011 hearing before the undersigned was a document described by both the Veteran and his representative as orders that demonstrated that the Veteran was both sent to Vietnam and sent through Vietnam to Thailand.  The Board has reviewed the four-square corners of the two-page excerpt of permanent change of station (PCS) orders and finds that this PCS order was the same evidence already submitted by the Veteran for consideration (first page only) in 1997, as part of an earlier claim for another disorder, and in May 2008 (both pages), in support of the claim seeking service connection for diabetes mellitus.  This PCS order lists four (4) soldiers, including the Veteran, and informed the four soldiers as to each soldier's new assignment.  The Veteran is listed by name and is informed of a June 1967 date by which he will be assigned to the 809th Engineering Battalion.  Another soldier (J.B.) is clearly listed and he has received orders to a different unit, in RV (Republic of Vietnam).  

Where in Thailand the Veteran was assigned is unclear in the record.  The statement the Veteran submitted in April 1997 that described the events of his assignment there referred to the location as "Phanom Saracom."  The personnel records in the claims file listed only the unit's designation as Company A, 809th Engineering Battalion, APO 96389.  The Veteran reported to the examiner who conducted the November 1997 VA posttraumatic stress disorder (PTSD) examination that he was in Laos and Cambodia; the Veteran reported a VA clinician in December 1996 that he had served in both Vietnam and Thailand, and to the private evaluator who performed a physical examination of the Veteran in March 2002 for a disability application the Veteran reported that he saw combat in Vietnam and sustained an injury there.  

Equally unclear is the length of time the Veteran was assigned in Thailand.  While the personnel records and the oft-reviewed PCS orders in the claims file indicated his assignment began in June 1967, the Veteran described (in his April 1997 statement) returning to the United States later that same year for medical treatment (service treatment records contain a November 3, 1967 Report of Physical Examination that was provided at Homestead Air Force Base, Florida) and then going AWOL in November 1967.  The DD 214 indicated his lost days began in early December 1967, though by late January 1968 he had been returned to his service's custody and was discharged in April 1968.  The Veteran's complete personnel records should be requested.

The Office of the Deputy Secretary of Veterans Affairs advised in a November 2008 letter to the Chairman of the Committee on Veterans Affairs of the United States Senate that the Department of Defense had identified American bases in Thailand where Agent Orange had been used around the perimeters. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the a veteran served in Thailand during the Vietnam era.

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible Agent Orange exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id. 

In this case, the Veteran has reported that he had service in Thailand that began in June 1967 and may have concluded by very early November 1967.  The Veteran served in the U.S. Army.  As such, the RO should contact the appropriate custodian of service department records that might aid in determining when, where and in what capacity, the Veteran was stationed in Thailand during his active military duty.

Following this search, the RO should follow the procedures outlined in VA Fast Letter 09-20, Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service.  As stated in the VA Fast Letter, the RO must peruse the Fast Letter, which contains input from the Department of Defense (DoD) and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the issue of herbicide exposure can be resolved based on this document alone, then further development is not necessary.  If actual herbicide exposure remains in question, an inquiry must be sent directly to the JSRRC for verification.

Prior to sending a request to JSSRC the RO should send the Veteran a notice in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which informs him of claims for service connection based on Agent Orange exposure and the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.  The RO should also request that the Veteran submit information pertaining to the approximate dates, location, and nature of his alleged exposure.  Once the RO has obtained the information as to the approximate dates, location, and nature of the alleged exposure, it should also then send an inquiry to JSRRC for verification of herbicide exposure from non-tactical, commercial use on any location identified by the Veteran.

Regarding the Veteran's claim seeking compensation under § 1151 for contracting a MRSA infection, it is first important to note that the law underwent significant amendment, effective for claims filed on or after October 1, 1997.  Because the Veteran filed his claim under the provisions of section 1151 in May 2010, the post-October 1, 1997, version of the law and regulation will be applied.  38 C.F.R. 
§ 3.361; VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Where additional disability has been caused by a veteran's failure to follow properly given medical instructions, such disability may not be found to have been caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  
In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1). 

Of record is the lab results of the MRSA surveillance NARES.  This listing of MRSA testing results indicates the Veteran was tested and found negative on August 3, 2009, and on August 11, 2009, the day the Veteran was admitted for what turned out to be a lengthy stay at VAMC Miami.  He also tested negative on September 25, 26, 27, and 28, 2009.  He was tested again on September 30th, when he was found to be negative; however, he was tested on October 2, 2009, and found to be positive.  He was found again to be positive on October 5, 2009, the day he was discharged from VAMC Miami.  The next testing date is April 20, 2010, when he was found to be positive, then positive again on April 23, 2010, though negative later on April 23, 2010, and in early May.  The last testing information indicated the Veteran tested positive on May 6, 2010, and May 12, 2010, which was the date he signed the claim statement, seeking compensation under § 1151 for a MRSA infection.    

In July 2010 the RO requested an opinion from a VA examiner at a different VA medical facility regarding whether the Veteran had an additional disability.  That examiner reviewed the VA treatment reports and opined the Veteran did not have an additional disability because there had been no negligence on VA's part.  This opinion is insufficient because the examiner bended two separate questions that are integral to the issue of compensation under §1151.  Whether the Veteran has an additional disability is a separate question from whether there was VA negligence.  Another opinion on this issue is necessary.  

On his November 2011 substantive appeal, the Veteran reported that he has been treated for an abdominal hernia for some time and that a VA clinician had refused to perform the surgery because of the MRSA infection.  

Despite the claims file's inclusion of many, many volumes of duplicate VA treatment reports for years earlier than and then surrounding the August through October 2009 inpatient treatment, current treatment reports generally end in August 2010.  As the Veteran has identified a disorder, an abdominal hernia, which he appears to report has been worsened because of an MRSA infection, all VA treatment reports dated after October 2009 to present that pertain to an abdominal hernia must be obtained and included in the record.  As well, the April 2010 infection control reports of record are incomplete.  All infection control reports and evaluations dated from October 2009 to present must be obtained and included in the claims file.  The Board finds that a new opinion is warranted on the issue of whether there is an additional disability as a residual of the MRSA infection. 

As well, at hearing, both the Veteran and his daughter testified to the Veteran's care in an intensive care unit (ICU) following surgery (left leg endostenting hematoma) in late September.  The progress reports of record noted he was discharged from that ICU on October 2, 2009 and returned to the floor.  The Veteran and his daughter reported that the ICU had immediately prior to his stay been cleaned for MRSA and that other patients infected with MRSA were near the Veteran, separated only by a curtain that was touched by many.  The Veteran's daughter reported she took photographs of some aspect of this treatment and showed these photos to the July 2010 VA examiner.  Despite a complete review of the claims file, the Board has not found any photographs at all.  Upon remand, the Veteran should be asked about these photographs.

Finally, The Board observes that the Veteran reported to the July 2010 VA joints examiner that his usual occupation was that of a hotel manager and that he had retired in 2007 due to left knee and leg pain.  The Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Specifically, there is a need for an examination and opinion that addresses the question of whether or not the Veteran's service connected disability or disabilities prevent him from working.

Accordingly, these issues are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a corrective notice that (1) complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); (2) informs him of the evidence required to establish a service connection claim based on Agent Orange exposure; and (3) explains the new rulemaking discussed herein with procedures to address claims based on Agent Orange exposure in Thailand.  

In addition, the RO/AMC should provide appropriate notice as to the evidence required to establish entitlement to TDIU.

2.  The RO should request the Veteran's complete personnel records and review the Veteran's assignment (Company A, 809th Engineering Battalion, APO 96389) and duties in Thailand (June 1967 through approximately November 2, 1967) in light of the Department of Defense's inventory of herbicide operations in Thailand to determine possible exposure.  If this review does not confirm herbicide exposure, a request should be sent to the JSRRC for verification of the Veteran's potential herbicide exposure in accordance with 38 C.F.R. § 3.159 (2011). 

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file.

3.  The RO should obtain all Infection Control records pertaining to the Veteran dated from October 2009 to present, all treatment report pertaining to an abdominal hernia dated October 2009 to present, and all lab results indicating testing for MRSA from April 2010 to present from VAMC Miami and associate them with the claim files. 

The RO should also notify the Veteran that the photographs that were discussed during his daughter's testimony before the undersigned are not in the claims file.  If they pertain to the §1151 claim and if duplicates are available, request that these duplicates be provided for inclusion in the claims file.

4.  After these records have been obtained and included in the record, then schedule the Veteran for a VA examination and to obtain an opinion with respect to his claim for compensation under 38 U.S.C. § 1151 for residuals of an MRSA infection. 

The claims file with associated treatment records and this remand must be made available to, and be reviewed by, the examiner in connection with the examination, and he/she should so indicate in the report.  Any necessary studies and/or tests for an accurate assessment should be conducted. 

After a thorough review of the claims file and the clinical findings of the examination, the examiner should: (1) describe the Veteran's physical condition immediately prior to the Veteran's MRSA infection upon which the 1151 claim is based and compare it with the subsequent physical condition resulting from the MRSA infection, (2) discuss the nature and extent of any "additional disability" attributable to any MRSA infection; (3) opine whether any "additional disability" was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the hospital care or medical treatment; and (4) opinion whether the MRSA infection was an event not reasonably foreseeable.  If additional disability is noted, the examiner is asked to indicate whether that additional disability is still present.  If not, the examiner is asked to determine when the additional disability ended.

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answer the question posed with use of the terms "at least as likely", "more likely", or "less likely".

The rationale for any and all opinions expressed should by fully explained with a complete written discussion of the pertinent record evidence (lay and medical) contained in the claims folders and/or sound medical principles which were relied upon in the study of this case.  

5.  After the RO/AMC has made a determination regarding the claim seeking service connection for diabetes mellitus, then the RO/AMC should schedule the Veteran for an examination to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service connected disability(ies) prevent him from engaging in substantial gainful employment.  All necessary tests should be conducted.  When offering the opinion, the examiner is instructed to ignore the effects of age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

6.  After the development requested above has been completed to the extent possible, the issues on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


